Exhibit 10.1 EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as the 10th day of November, 2008, by and among WilhelminaInternational Ltd., a New York corporation (the “Company”), New Century Equity Holdings, Inc., a Delaware corporation (the “Parent”), and Sean Patterson (the “Employee”), an individual. Recitals: WHEREAS, the Employee is currently employed pursuant to that certain employment agreement dated August 1, 2003, including Exhibits A and B thereto (the “2003 Agreement”), by and among Employee, Wilhelmina Models, Inc., a New York corporation, Wilhelmina Artist Management, LLC, a New York limited liability company, and the Company (collectively, the “Wilhelmina Entities”); WHEREAS, on August 25, 2008, the Wilhelmina Entities, certain related entities, their equity holders and Parent entered into an Agreement covering the merger (the “Merger”) of a wholly-owned subsidiary of Parent with the Company and the purchase (the “Purchase”) by the Parent of the Wilhelmina Entities and certain other related entities (the “Purchase Agreement”); WHEREAS, Parent and Company wish that the Employee be retained as President of the Company in the event of the consummation of the Merger and the Purchase, and the Employee desires to be so retained; WHEREAS, the parties desire, and have agreed, to set forth in this Agreement their entire agreement and understanding with respect to the Employee’s employment by the Company, to become effective in the event of the consummation of the Merger and the Purchase and on the date of the consummation of the Merger and the Purchase (the “Effective Date”); and NOW, THEREFORE, in consideration of the foregoing and of the respective covenants and agreements of the parties herein contained and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Parent, the Company and the Employee agree as follows: Agreement: 1.Appointment and Duties.The Company employs the Employee on the terms and conditions set forth herein, and the Employee accepts such employment. The Employee shall serve as President of the Company, and shall perform all duties and functions reasonably appurtenant to such position and as directed by the Chief Executive Officer, President or Board of Directors of the Parent.The Parent, acting through its Chief Executive Officer, President or Board of Directors, may from time to time redefine the title and duties of the Employee in furtherance of the business of the Company and/or its affiliated companies. The Employee shall perform his duties in accordance with, and shall at all times strictly adhere to, all rules, regulations and policies as may be adopted from time to time by the Company and/or Parent, provided such rules, regulations and policies do not violate applicable law. 1 2.Full Time Employment.The Employee agrees that, during the term of his employment by the Company, he will devote his full working time, attention and energies to the diligent performance of his duties as an employee of the Company consistent with past practice.The Employee shall not, without the prior written consent of the Parent, directly or indirectly, at any time during the term of his employment with the Company: (a) accept employment with or render services of a business, professional or commercial nature to any other individual, corporation, partnership, governmental authority or other entity; (b) engage in any business venture or business activity which the Company may in good faith consider to be competitive with or adverse to the business of the Company, whether alone, as a partner, or as an officer, director, employee or shareholder or otherwise (except that the ownership of not more than five per cent of the stock or other equity interest of any publicly traded corporation or other entity shall not be deemed a violation hereof); or (c) engage in any venture or activity which the Company may in good faith consider to interfere with Employee’s performance of his duties hereunder; provided, however, that Employee may, as a passive investor, invest his own assets (subject to the limitation contained in clause (b) above) and engage in civic, community and religious activities provided such activities do not interfere with his duties as an employee of the Company. 3.Compensation.All compensation shall be payable to the Employee in accordance with the Company’s customary payroll practices and shall be subject to withholding for federal and state income taxes, social security payments and similar deductions, as required by applicable law. a.Salary.The Employee shall receive a salary of $475,000 per year. Such salary shall be reviewed annually and may be increased, but not decreased, in the sole discretion of the Board of Directors of the Parent. b.Bonus.The Employee shall be entitled to an annual bonus equal in amount to 7.5% of the excess of actual calendar year (i.e., full year 2009, 2010 or 2011, as applicable) EBITDA (earnings before interest, taxes, depreciation and amortization) of the Wilhelmina Entities over $4,000,000.The timing of the payment of the foregoing bonus shall be consistent with the Company’s customary practices with respect to the timing of bonus payments to its employees, provided that payment of such bonus shall be made no earlier than following final determination of actual calendar year EBITDA based on the
